Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Certification of Principal Executive Officer In connection with the Quarterly Report on Form 10-Q of TriLinc Global Impact Fund, LLC (the “Company”) for the quarterly period ended June30, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Gloria S. Nelund, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 15, 2016 By /s/ Gloria S. Nelund Gloria S. Nelund Chief Executive Officer (Principal Executive Officer) Certification of Principal Financial Officer In connection with the Quarterly Report on Form 10-Q of TriLinc Global Impact Fund, LLC (the “Company”) for the quarterly period ended June 30, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brent L. VanNorman, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 15, 2016 By /s/ Brent L. VanNorman Brent L. VanNorman Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
